261 S.E.2d 839 (1980)
299 N.C. 319
STATE of North Carolina
v.
Franklin Junior SAULTS.
No. 78.
Supreme Court of North Carolina.
February 1, 1980.
*840 Goldsmith & Goldsmith by C. Frank Goldsmith, Jr., Marion, for defendant.
Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Douglas A. Johnston, Raleigh, for the State.
COPELAND, Justice.
Defendant contends that the findings of fact made by the trial judge do not support his conclusion of law. We agree.
Findings of fact are binding and are conclusive on appeal when they are supported by competent evidence. State v. *841 Stepney, 280 N.C. 306, 185 S.E.2d 844 (1972); State v. Hedgebeth, 228 N.C. 259, 45 S.E.2d 563 (1947), cert. dismissed, 334 U.S. 806, 68 S. Ct. 1185, 92 L. Ed. 1739 (1948). The findings of fact must support and justify the conclusion of law. State, ex rel. Glamorgan Pipe and Foundry Co. v. Benfield, 266 N.C. 342, 145 S.E.2d 912 (1966).
Here, Judge Kirby's findings of fact numbers 3, 4 and 5 are: (3) Parker testified during the first trial that he siphoned gas from a 1964 Chevrolet owned by Doris Hoilman; (4) Parker testified during the first trial that he rode near the residence of J. L. Yelton with "these two girls"; and (5) "the defendant could easily have known the identification of the said two witnesses having been present during both trials." These findings do not support the conclusion that defendant is not entitled to a new trial because he "either had knowledge of or by use of reasonable diligence, should have had knowledge of all the facts and circumstances alleged in his Motion for New Trial, as being newly discovered evidence" and "[t]hat defendant calculated not to make use of the said evidence at his second trial on July 18, 1977. . . ."
The identities of those two women were not of critical importance to the defendant. It is reasonable to assume that if defendant had interviewed them before the second trial, their statements to him would have been substantially the same as their testimony at the second trial.
The critical evidence that defendant contends is newly discovered is the statement from Officer Pennix and from Officer Bailey that they stopped a car registered to Doris Hoilman at approximately 11 p. m. on 29 November 1975; that there was only one person in the car; that they believe that person to have been Parker; and that the Hoilman sisters and their mother then came down the road and demanded possession of Doris Hoilman's car. If defendant had talked to either of those officers before the conclusion of the second trial, then he would have developed evidence tending to establish a very different story from that revealed by Parker and the Hoilman sisters at the second trial. This evidence from Bailey, Pennix and the Ollises tends to establish that the Hoilman sisters were not with Parker on the evening of 29 November 1975 and may not have been with him earlier on that day. The importance of discovering any evidence tending to destroy the testimony of the Hoilman sisters takes on much greater importance after considering the prior history of this case. Without the testimony of the Hoilman sisters, the first trial ended with a hung jury. With their testimony, the second trial ended with a conviction and a life sentence for the defendant.
Reduced to its simplest terms, the issue is whether (1) defendant in fact talked to Officers Bailey or Pennix before or during the second trial and (2) whether he had sufficient information so that he should have talked to them some time before the end of the second trial. If the answer to either part of the above issue is "yes," then defendant has no newly discovered evidence.
First, the trial judge found that the defendant talked to Officer Bailey during the first trial and told him that he overheard a radio broadcast on his police scanner on the evening of 29 November 1975 that the officers had stopped a car and "the rabbit had run again."
From the record, it is clear that all of the questioning of Officer Bailey on this issue concerned whether the conversation between defendant and Officer Bailey first occurred during or only after the second trial. At first, Bailey equivocated in his answers to this question, but he then stated that he was out of town during the second trial. In response to direct questioning from defense counsel and later from the trial judge, Bailey said that his first conversation with defendant was the week after his second trial while defendant was in jail waiting to be transported to Central Prison. There is no evidence to support the finding that defendant talked to Bailey about overhearing the radio message during the first trial, or for that matter, during the second trial. All of the evidence reveals that the *842 first conversation about this matter occurred the week after the second trial.
Second, both Bailey and Pennix were employed at that time as police officers by the Town of Bakersville. The entire arson investigation was handled by the Mitchell County Sheriff's Department so there was no reason the defendant should have talked to Bailey or Pennix about the crime for which he had been charged unless the defendant had some additional reason to believe that those officers had relevant information that could aid him in his defense.
There is evidence in the record that defendant overheard a radio message on 29 November 1975 that the two officers had stopped a car and the "rabbit had run again." There is no evidence in the record that defendant overheard the license tag check revealing that the car was registered to Doris Hoilman. Therefore, the issue is when did defendant first realize who the officers were referring to when it was stated that the "rabbit had run again." If he knew who they were referring to at the time he overheard the radio message on 29 November 1975, then he should have talked to the two officers before his conviction at the second trial. If he was first able to understand the reference to "the rabbit" only after the second trial as a result of chance conversations with police officers, then he has come into possession of newly discovered evidence.
Officer Bailey testified that:
"Yes, he knew who the rabbit was, who I was referring to. He knew I was talking about Parker, the person (sic) had given testimony against him at his trial. He told me he knew that because he heard the conversation himself, with his own ears. On May 9, [1978] he told me, `you remember stopping Jackie Parker driving Doris' car that night and you referred to him as the rabbit's run again?'" (Emphasis added.)
This evidence does not shed any light on the question of when the defendant first became aware of who the officers were referring to as "the rabbit." The above evidence simply shows that he had discovered who they were talking about as of 9 May 1978. Therefore, this evidence is insufficient to support finding of fact number 6 that the defendant knew on 29 November 1975 that Jackie Lee Parker had been stopped by police officers. When the evidence is insufficient to support a finding of fact, the case must be remanded for a new hearing. State v. Robinson, 248 N.C. 282, 103 S.E.2d 376 (1958); State v. Davis, 243 N.C. 754, 92 S.E.2d 177 (1956).
Finally, we note ex mero motu that we may take judicial notice of the assignments of trial judges to hold court, of the counties that make up a certain district and of the resident district of a superior court judge. Baker v. Varser, 239 N.C. 180, 79 S.E.2d 757 (1954). Therefore, we take judicial notice of the following: During the Spring Term, 1978, Judge Kirby was assigned to the Twenty-First District and was assigned to hold the 5 June 1978 Criminal Session of Watauga County Superior Court. During the Fall Term, 1978, he was assigned to the Schedule B session in District 27 and was assigned to hold the 16 October 1978 Criminal Session of Gaston County Superior Court. Judge Kirby is the senior resident superior court judge in district 27-A.
Judge Kirby held this hearing in Watauga County during the 5 June 1978 Criminal Session of court rather than in Mitchell County where the crime occurred and where both trials were held because the parties consented to have the hearing held in Watauga County. There is nothing in the record to indicate that the parties consented to have the order entered out of term, out of session, out of county and out of district from where the hearing was held when, on 16 October 1978, he entered his order in this case while he was holding court in Gaston County. We hold that the order entered in this case is null and void since it was entered out of term and out of session. See, Baker v. Varser, supra, where it was held that a trial judge cannot hear a matter and enter an order out of term and out of session, and Clark v. Cagle, 226 N.C. *843 230, 37 S.E.2d 672 (1946), where it was held that after final judgment has been entered and an appeal noted (but the time allowed for service of case on appeal has not run), the trial judge cannot enter a substitute judgment at a subsequent term except by consent.
For all of the above reasons defendant is entitled to a new hearing. Since we are awarding a new hearing, it is premature for us to resolve defendant's second contention that the trial judge abused his discretion in refusing to order a new trial. At the new hearing, it must be determined whether defendant in fact has newly discovered evidence and if so, whether that evidence, in the trial judge's sound discretion, warrants a new trial. State v. Beaver, 291 N.C. 137, 229 S.E.2d 179 (1976).
NEW HEARING.
BROCK, Justice, dissenting.
I respectfully dissent from the analysis and holding of the majority opinion and I vote to uphold the order of Judge Kirby denying defendant's motion for a new trial on grounds of newly discovered evidence.
The majority opinion places considerable stress on the fact that Judge Kirby found that defendant talked to Officer Bailey during the first trial concerning the defendant's having overheard the police radio broadcast on the evening of 29 November 1975 that the officers had stopped a car and the "rabbit had run again." The majority stresses that this finding of fact by Judge Kirby is not supported by the evidence because from the evidence it appears that the defendant first talked to Officer Bailey about the radio broadcast after the second trial. To me, this finding of fact by Judge Kirby is immaterial to the real question involved. The real question is whether the defendant had sufficient information prior to the second trial to impose upon him a reasonable duty to talk to Officer Bailey prior to the second trial.
At the hearing of the motion for the new trial, Officer Bailey testified as follows:
"Yes, he knew who the rabbit was, who I was referring to. He knew I was talking about Parker, the person (sic) had given testimony against him at his trial. He told me he knew that because he heard the conversation himself, with his own ears. On May 9, [1978] he told me, `you remember stopping Jackie Parker driving Doris' car that night and you referred to him as the rabbit's run again?'"
It is clear from the above testimony that defendant heard the police radio broadcast on 29 November 1975, which was prior to his indictment in this case. When the defendant did talk to Officer Bailey, at whatever time his conversation with Officer Bailey may have been, he asked the Officer, "you remember stopping Jackie Parker driving Doris' car that night and you referred to him as the rabbit's run again?" It seems quite clear that the defendant knew at all times from having heard the police radio broadcast on 29 November 1975 that Officer Bailey had stopped Jackie Parker and that Jackie Parker was driving Doris Hoilman's automobile. In my view this should have caused the defendant to talk with Officer Bailey prior to the second trial.
The majority also declare Judge Kirby's order null and void because there was no showing in the record that the parties consented to have the order entered out of term, out of session, out of county and out of district from where the hearing was held. The defendant does not raise any question about this and it seems obvious to me that the entry by Judge Kirby of the order at a later time and out of the district was verbally or tacitly agreed to by the parties and does not render it null and void.
It is not unusual that a judge would want the court reporter to transcribe the testimony at the hearing in order that he would have an opportunity to review it before entering his order. To me this is obviously what Judge Kirby wanted in this situation. His discussion with the attorneys involved is not a matter of record but it seems clear to me, since the defendant does not now raise the question, that the parties agreed that Judge Kirby should have time to study the transcript and that he might enter such *844 order at such time and place after he had time to study the transcript. In my view Baker v. Varser, 239 N.C. 180, 79 S.E.2d 757 (1954) and Clark v. Cagle, 226 N.C. 230, 37 S.E.2d 672 (1946) have no application to the facts or the law of this case.
I vote to uphold the order of Judge Kirby.
BRANCH, C. J., and HUSKINS, J., join in this dissenting opinion.